DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (EP34293070).
Claim 1.
Kim et al disclose a method performed by a communication device configured with at least one uplink carrier, the method comprising:
receiving, from a communication apparatus, an uplink (UL) carrier indicator-indicating which of a non supplementary UL carrier or a supplementary UL carrier to use for a physical random access channel transmission (paragraph [0026] describes a UE receiving an uplink carrier information in the form “explicitly using predetermined bits or identifiers” which reads on “an uplink (UL) carrier indicator”);
using the UL carrier indicator to determine one UL carrier for the physical random access channel transmission (UE selects one of uplink carriers according to the received bit/identifier); and
sending, to the communication apparatus, at least one first message (Msg1) in a random access channel, using the one UL carrier indicated by the UL carrier indicator (paragraph [0033] describes transmitting the preamble on a selected, thus now the primary unlink carrier). 

Claim 2. 
Kim et al disclose discloses that the receiving the UL carrier indicator is before establishment of a connection to the communication apparatus is complete.  Note that UE transmits its preamble after receiving a uplink carrier selection bit/indicator, thus before the establishment of a connection.

Claim 3.
Kim et al disclose discloses a method performed by a communication apparatus, the method comprising:
sending, to a communication device configured with at least one uplink (UL) carrier, a UL, carrier indicator indicating which of a non supplementary UL carrier or a supplementary UL carrier to use for a physical random access channel transmission (paragraph [0026] describes eNB, i.e., a base station sending an uplink carrier information in the form “explicitly using predetermined bits or identifiers” which reads on “an uplink (UL) carrier indicator”); and
receiving at least one first message (Msgl) in a random access channel, using one UL carrier indicated by the UL carrier indicator (paragraph [0033] describes UE transmitting the preamble on a selected, thus now the primary unlink carrier, which is received by the eNB, i.e., the base station).

Claim 4.
Kim et al disclose discloses a communication device (Fig.24) configured with at least one uplink carrier, the communication device comprising:
a transceiver circuit (2405); and
a controller (2410), wherein the controller is configured to: control the transceiver circuit to receive, from a communication apparatus, an uplink (UL) carrier indicator indicating which of anon supplementary UL carrier or a supplementary UL carrier to use for a physical random access channel  transmission (paragraph [0026] describes a UE receiving an uplink carrier information in the form “explicitly using predetermined bits or identifiers” which reads on “an uplink (UL) carrier indicator”), use the UL carrier indicator to determine one UL carrier for the physical random access channel transmission (UE selects one of uplink carriers according to the received bit/identifier), and control the transceiver circuit to send, to the communication apparatus, at least one first message (Msg1) in the random access channel, using the one UL  carrier indicated by the UL carrier indicator (paragraph [0033] describes transmitting the preamble on a selected, thus now the primary unlink carrier). 

Claim 5. 
Kim et al disclose discloses a communication apparatus (Fig. 25) comprising: 
a transceiver circuit (2505); and 
a controller (2510), wherein the controller is configured to: 
control the transceiver circuit to send, to a communication device configured with at least one uplink (UL) carrier, a UL carrier indicator indicating which of a non supplementary UL carrier or a supplementary UL carrier to use for a physical random access channel transmission (paragraph [0026] describes eNB, i.e., a base station sending an uplink carrier information in the form “explicitly using predetermined bits or identifiers” which reads on “an uplink (UL) carrier indicator”, and  control the transceiver circuit to receive at least one first message (Msg1) in random access channel, using one UL carrier indicated by the UL carrier indicator (paragraph [0033] describes transmitting the preamble on a selected, thus now the primary unlink carrier, which is received by the eNB).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632